DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Akinobu et al. (JP 2020-60899 A).
With respect to claim 1, Akinobu et al. teach a camera height calculation method that causes a computer (i.e., microcomputer; paragraph [0023] of the translation) to execute a process comprising obtaining one or more images captured by an in-vehicle camera (10 in Figure 1; paragraph [0030] of the translation); extracting one or more feature points from the one or more images (paragraphs [0015], [0033]-[0038] of the translation); identifying first feature points that exist over a road surface from the one or more feature points (paragraph [0015] of the translation); and calculating a height of the in-vehicle camera from the road surface based on positions of the identified first feature points (paragraphs [0017]-[0018] of the translation).
Similarly, with respect to claim 9, Akinobu et al. also teach an image processing apparatus comprising a memory (paragraph [0023] of the translation); and a processor coupled to the memory (paragraph [0023] of the translation) and configured to obtain one or more images captured by an in-vehicle camera (10 in Figure 1; paragraph [0030] of the translation); extract one or more feature points from the one or more images (paragraphs [0015], [0033]-[0038] of the translation); identify first feature points that exist over a road surface from the one or more feature points (paragraph [0015] of the translation); and calculate a height of the in-vehicle camera from the road surface, based on positions of the identified first feature points (paragraphs [0017]-[0018] of the translation).
In addition, Akinobu et al. further teach that identifying the first feature points includes identifying an area of the road surface by image recognition of the obtained one or more images (paragraph [0015] of the translation), and identifying the first feature points from the one or more feature points included in the identified area of the road surface (paragraph [0016]), as required by claim 6; that the height is determined in a three-dimensional coordinate system of the first feature point and the in-vehicle camera (i.e., X, Y, and Z; paragraph [0025] of the translation), as stipulated by claim 7; and that the images are captured in response to movement of the in-vehicle camera (paragraph [0006]) and smoothing coordinates of the features to calculate the height (paragraph [0073]), as defined in claim 8.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Akinobu et al. as applied to claims 1 and 6-9 above, and further in view of Joshi et al. (US 2018/0189576 A1).
While Akinobu et al. teach many of the limitations of the claimed invention, as pointed out more fully above, Akinobu et al. fail to specifically teach that the first feature points are in a first predetermined range with reference to the in-vehicle camera, as required by claim 2, or that they are in a second range in a horizontal direction and a third range in a lower direction from the height of the camera, as required by claim 3. 
Joshi et al. teach extracting feature points from images of a road, and further suggest that such features must be obtained within predetermined ranges (paragraph [0058]-[0060]) in order to ensure that they are valid feature points. Because Joshi et al. suggest that valid and useful feature points are found within predetermined ranges, it would have been obvious to one of ordinary skill in the art to limit the extraction of the first feature points to such ranges.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu et al. measures the height in images taken using an in-vehicle camera. Plowman calculates camera height. Osamura et al. determines features over a road surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
28 July 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665